In re Louisiana, State of; Natural Resources, Dept, of; — Defendant(s); applying for supervisory and/or remedial writ; Parish of Plaquemines, 25th Judicial District Court, Div. “B”, No. 38-266; to the Court of Appeal, Fourth Circuit, No. 98CW-1661.
The ruling of the court of appeal, denying the application as incomplete, is reversed. Relator is ordered to supplement the application within five days of this order, and the court of appeal is ordered to consider and dispose of the application on its merits.
CALOGERO, C.J., not on panel.